--------------------------------------------------------------------------------

Exhibit 10.3

PURCHASE AGREEMENT


THIS AGREEMENT made as of the 11th day of April, 2011

BETWEEN:


NORTHERN TIGER RESOURCES INC., a body corporate
duly incorporated pursuant to the laws of the Province of Alberta,
(the “Vendor”)

OF THE FIRST PART


- and -


WILDHORSE COPPER (AZ) INC, a body corporate
duly incorporated pursuant to the laws of the State of Arizona
(the “Purchaser”)

OF THE SECOND PART


WHEREAS:


A.

The Vendor is the beneficial owner of the Claims representing the property known
as the “Copper Hills #1 Property”;

   B.

The Trustee (as herein defined) is the recorded holder of the Claims, holding
the same in trust, as a bare trustee, for the benefit of the Vendor;

   C.

The Vendor has agreed to sell all right, title and interest in and to the Claims
to the Purchaser (as herein defined) pursuant to the terms and conditions
hereinafter set forth;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants,
promises and provisos herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE 1

DEFINITIONS

    1.1

For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

    1.1.1

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the Province of Alberta;

    1.1.2

“Claims” means the mining claims set forth and described in Schedule “A”
attached hereto;

    1.1.3

“Commercial Production” means the mining, extraction, processing and recovery
for sale of Products from the Copper Hills #1 Property, excluding the taking of
Minerals therefrom for the purpose of bulk sampling or determining the
amenability of the Minerals to beneficiation processes or mining;

    1.1.4

“Copper Hills #1 Property” shall have the meaning ascribed to it in Preamble A;

     

--------------------------------------------------------------------------------

2


  1.1.5

“Deemed Gross Sale Proceeds” of all Sales occurring in respect of the
disposition of Products (as hereinafter defined) shall mean and be determined by
multiplying the total number of troy ounces of the particular Products sold
within that last completed calendar quarter by the following:

       (a)

in the case of gold, platinum and palladium, the arithmetic mean of the daily
London Bullion Market afternoon fixing for the calendar quarter per ounce of the
respective Products; and

       (b)

in the case of silver, the arithmetic mean of the weekly Handy & Harman price
per ounce of silver as quoted in “Metals Week” for the last 2 (two) weeks which
conclude within that calendar quarter, but in the event “Metals Week” is not
published or if for any reason such quotation is not available the arithmetic
mean of the Handy & Harman base price quote as published in the “Wall Street
Journal” for the calendar quarter will be utilized;

        1.1.6

“Encumbrances” means any financial charge, encumbrance or title defect of
whatever kind or nature, regardless of form, whether or not registered or
registerable and whether or not consensual or arising by law (statutory or
otherwise), including any mortgage, charge, pledge, hypothecation, security
interest, lien, easement, right-of-way, encroachment, restrictive or statutory
covenant, right or re-entry, lease, license, assignment, option or claim, or
right of any Person of any or nature whatsoever or howsoever arising which may
constitute or become by operation of law or otherwise an encumbrance;

       1.1.7

“Gross Sale Proceeds” in respect of the disposition of Products shall mean and
be determined as follows:

       (a)

for gold, silver, platinum and palladium, the Deemed Gross Sale Proceeds in
respect of such Products at the time of the Sale of such Products; and

       (b)

all Products other than gold, silver, platinum and palladium, the actual
proceeds of sale received from an independent refinery, smelter or other
unaffiliated third-party purchaser of such Products during a calendar quarter;

        1.1.8

“Intermediate Products” shall mean concentrates (including without limitation,
leachates, precipitates, and other concentrates), doré, and other intermediate
products, if any, produced from Raw Products, but shall not include cathode or
other Refined Products;

       1.1.9

“ITA” means the Income Tax Act (Canada) as amended from time to time;

       1.1.10

“Minerals” means all minerals, ores, concentrates, metals and other materials
produced from the Copper Hills #1 Property;

       1.1.11

“Net Smelter Returns” shall mean Gross Sales Proceeds less Permissible
Deductions, except where Products other than gold, silver, platinum or palladium
are finally disposed of by the Purchaser by means other than a sale to an
independent refinery, smelter of other unaffiliated third-party purchaser of
such Products during a calendar quarter, then Net Smelter Returns shall be
determined as follows:

   

--------------------------------------------------------------------------------

3


    (a)

the metallurgically recoverable marketable content of such Products in the ores
and concentrates produced from the Copper Hills #1 Property shall be determined
in accordance with commonly accepted industry standards using assays or other
accurate analyses regularly taken for ores or concentrates;

         (b)

the recoverable marketable content of such Products shall be multiplied by the
closing price for each of the respective Products on the day of disposition of
the subject Products as quoted on the New York Mercantile Exchange;

         (c)

the result in Section 1.1.11(b) will be reduced by all applicable charges,
royalties, taxes, costs and penalties which the Purchaser actually incurs with
respect to the disposition of the subject ores and concentrates;


  1.1.12

“Permissible Deductions” shall mean the aggregate of the following costs and
charges (to the extent not previously deducted or accrued in computing Gross
Sales Proceeds) that accrue or are paid in each quarterly period:

       (a)

all smelting, refining, treatment, processing, assaying, sampling, umpiring,
selling and other costs, charges and penalties charged by any refinery, smelter
or other unaffiliated third party purchaser of Products;

       (b)

if paid by the Purchaser, all costs to produce Intermediate Products from Raw
Products and all costs to produce Refined Products from Intermediate Products or
Raw Products;

       (c)

all taxes paid on production of Products, except income taxes, including, but
not limited to, production, severance, sales and privilege taxes, and all local,
provincial and federal royalties that are based on the production of Products;

       (d)

all costs of loading, securing, insuring and transporting Products from the
Copper Hills #1 Property to the place of beneficiation, processing or treatment
and, if applicable, thence to the place of delivery thereafter, including
shipping, freight, handling and forwarding expenses, and export and import
taxes, if applicable;

       (e)

all costs or charges of any nature for or in connection with insurance, storage
or representation at a smelter or refinery for ores and Products; and

       (f)

all actual sales and brokerage costs on Products;

       

--------------------------------------------------------------------------------

4


provided that, where a cost or expense otherwise constituting a Permissible
Deduction is incurred by the Purchaser in a transaction with a party with whom
it is not dealing at arm’s length (as that term is defined in the ITA), such
costs or expenses may be deducted, but only as to the lesser of the actual cost
incurred by the Purchaser and the fair market value thereof, considering the
time of such transaction and under all the circumstances thereof;

  1.1.13

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental authority, authority or entity however designated or constituted;

      1.1.14

“Products” shall mean Raw Products, Intermediate Products and Refined Products
produced from ores extracted, mined and removed from the Copper Hills #1
Property, it being the intent that all commercially salable products produced
from ores mined from the Copper Hills #1 Property and that generate revenues to
the Purchaser shall be subject to the Royalty Interest and that the sales of the
same shall be covered as Gross Sale Proceeds. Products shall not include any
material mined and removed from the Copper Hills #1 Property for use by the
Purchaser for roads, foundations, concrete or other construction or industrial
uses relating to the Copper Hills #1 Property, or material that is processed
that did not originate from the Copper Hills #1 Property and shall not include
any material that is not recovered for commercial sale from ores extracted from
the Copper Hills #1 Property;

      1.1.15

“Purchaser” means Wildhorse Copper (AZ) Inc;

      1.1.16

“Raw Products” shall mean ore produced from the Copper Hills #1 Property in the
form of run of mine ore, direct shipment ore and other similar crude or raw ore
produced from the Copper Hills #1 Property without further processing other than
crushing;

      1.1.17

“Refined Products” shall mean Gold Bullion, Silver Bullion, cathode and other
refined Copper, and other refined products produced from Intermediate Products
through refining and/or smelting or equivalent treatment operations;

      1.1.18

“Royalty Interest” means one percent (1%) of Net Smelter Returns which may be
payable by the Purchaser to the Vendor, calculated and paid in accordance with
Schedule “B” attached hereto;

      1.1.19

“Sales” shall mean and be deemed to have occurred, without regard to when or to
whom they actually are made, upon receipt by the Purchaser of the proceeds of
such sale;

      1.1.20

“Trustee” means John Cleary;

and capitalized terms otherwise defined in this Agreement shall have the
meanings ascribed to them at the time of reference.

--------------------------------------------------------------------------------

5


ARTICLE 2

PURCHASE AND SALE

    2.1

The Vendor hereby transfers, assigns and sells to the Purchaser and the
Purchaser hereby purchases all right, title and interest in and to the Claims
representing the Copper Hills #1 Property, free and clear of all Encumbrances,
other than the Royalty Interest.

   2.2

The purchase price (the “Purchase Price”) for the Claims representing the Copper
Hills #1 Property shall be Twenty Thousand Dollars ($20,000) payable in cash.
The Vendor hereby acknowledges receipt in full of the Purchase Price.

   2.3

Concurrent with the execution of this Agreement the Vendor shall deliver to the
Purchaser, and/or cause the Trustee to deliver to the Purchaser, duly executed
transfers of all right, title and interest in and to the Claims.

ARTICLE 3

ROYALTY INTEREST

    3.1

Following the commencement of Commercial Production, the Purchaser shall pay the
Vendor the Royalty Interest in accordance with Schedule “B” attached hereto, to
a maximum cumulative total of Two Million Dollars ($2,000,000).

   3.2

Concurrent with the execution of this Agreement, the Vendor and the Purchaser
shall execute the Net Smelter Returns Royalty Deed in the form attached hereto
as Schedule “C”.

   3.3

Notwithstanding anything herein contained, the Purchaser will be under no
obligation whatsoever to place the Claims into Commercial Production and if the
Claims are placed into Commercial Production, the Purchaser will have the right
at any time to curtail, suspend or terminate such Commercial Production as the
Purchaser in its sole discretion deems advisable.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE OPTIONOR

    4.1

The Vendor represents and warrants to and covenants with the Purchaser, with the
knowledge that the Purchaser is relying upon same in entering into this
Agreement, that:

    4.1.1

the consummation of the transactions herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, any indenture, agreement or other instrument whatsoever to
which the Vendor is a party or by which he is bound or to which he or the Copper
Hills #1 Property may be subject;

    4.1.2

the Trustee is the recorded holder of all of the Claims comprising the Copper
Hills #1 Property;

    4.1.3

The Vendor is the beneficial owner of all of the Claims comprising the Copper
Hills #1 Property free and clear of all Encumbrances and no taxes or rentals are
or will be due in respect of any Claims;

    4.1.4

the Claims comprising the Copper Hills #1 Property have been duly and validly
located and recorded pursuant to the laws of the jurisdiction in which the
Copper Hills #1 Property is situate and are in good standing with respect to all
filings, fees, taxes, assessments, work commitments or other conditions on the
date hereof and are accurately described in Schedule “A”;

--------------------------------------------------------------------------------

6


  4.1.5

there are not any adverse claims or challenges against or to the ownership of or
title to any of the Claims comprising the Copper Hills #1 Property, nor to the
knowledge of the Vendor is there any basis therefor, and there are no
outstanding agreements or options to acquire or purchase the Copper Hills #1
Property or any portion thereof, and no Person has any royalty or other interest
whatsoever in production from any of the Claims comprising the Copper Hills #1
Property; and


4.2

The representations and warranties contained in this section are provided for
the exclusive benefit of the Purchaser, and a breach of any one or more thereof
may be waived by the Purchaser in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution of this Agreement and of any transfers,
assignments, deeds or further documents respecting the Copper Hills #1 Property.

ARTICLE 5

RESTRICTIONS ON TRANSFER

    5.1

The Purchaser may, at any time, sell, transfer or otherwise dispose of all or
any portion of its interest in the Claims without obtaining the further consent
of the Vendor provided that the purchaser, grantee or transferee of any such
interest shall have first delivered to the Vendor its written agreement relating
to this Agreement and the Claims, containing:

    5.1.1

a covenant to pay the Royalty Interest as contemplated in this Agreement as if
this Agreement had been originally executed by such purchaser, grantee or
transferee; and

    5.1.2

a provision subjecting any further sales transfer or other disposition of such
interest in the Copper Hills #1 Property or any portion thereof to the
restrictions contained in this Article 5.

ARTICLE 6

FORCE MAJURE

    6.1

If the Purchaser is at any time prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, lock-outs, labour shortages,
power shortages, fuel shortages, fires, wars, acts of God, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons, other than lack of funds, beyond the control of the Purchaser, the
time limited for the performance by the Purchaser of its obligations hereunder
shall be extended by a period of time equal in length to the period of each such
prevention or delay.

   6.2

The Purchaser shall give prompt notice to the Vendor of each event of force
majeure and upon cessation of such event shall furnish to the Vendor with notice
to that effect together with particulars of the number of days by which the
obligations of the Purchaser hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

--------------------------------------------------------------------------------

7


ARTICLE 7

GENERAL

    7.1

Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and may be given by the delivery of the
same or by mailing the same by prepaid registered or certified mail or by
sending the same by telegram, telex, telecommunication or other similar form of
communication, in each case addressed as follows:

  

  7.1.1

if to the Vendor at:

#220, 17010- 103rd Avenue
Edmonton, Alberta T5S 1K7
Canada
Phone:(780) 428-3465
Fax: (780) 428-3476
Attention: President


  7.1.2

if to the Purchaser at:

     

Suite 204,

  6868 North 7th Avenue  

Phoenix, Arizona 85013-1150

  USA     Phone: (602) 242-9762     Fax: (602) 242-9763  

Attn: Scott Donaldson


7.2

Any notice, direction or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the fifth Business Day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received and, if sent by telegram, telex, telecommunication or other similar
form of communication, be deemed to have been given or received on the day it
was so sent.

   7.3

Any party may at any time give to the other, notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

   7.4

This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

   7.5

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

   7.6

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Copper Hills #1 Property.

--------------------------------------------------------------------------------

8


7.7

All representations, warranties and covenants herein provided by the Purchaser
to the Vendor hereunder are provided by Ross and Iversen on a joint and several
basis.

   7.8

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

   7.9

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta.

   7.10

Time shall be of the essence in this Agreement.

   7.11

Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.

   7.12

Any reference in this Agreement to currency shall be deemed to be Canadian
currency.

   7.13

This Agreement contains the entire agreement between the parties with respect to
the subject matter thereof as of its date and supersedes all other prior
agreements, negotiations, representations and proposals, written or oral,
relating to its subject matter. The parties agree that neither party shall, in
any legal proceeding arising out of this Agreement or the subject matter hereof,
tender parole evidence of any agreement, collateral, supplementary or otherwise,
which is in any way inconsistent with or contradictory to this Agreement or the
obligations herein contained.

   7.14

This Agreement may be executed in one or more counterparts, including facsimile
or portable document format (PDF) transmission thereof, each of which shall be
deemed to be an original and, when so executed, each such counterpart shall form
one Agreement and shall be as valid and binding on all parties hereto as every
other counterpart.

 

--------------------------------------------------------------------------------

9


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

NORTHERN TIGER RESOURCES INC.

Per: ________________________________
                  Authorized Signatory

 

WILDHORSE COPPER (AZ) INC


Per: ________________________________
                  Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE “A” - CLAIMS

The following unpatented mining claim located in Socorro County, New Mexico,
USA:

 * BLM No. NMMC169266

--------------------------------------------------------------------------------

SCHEDULE “B” - ROYALTY INTEREST


1.1      Calculation and Payment of Royalty Interests

The Royalty Interests shall be calculated and paid to the Vendor on a quarterly
basis within 60 (sixty) days of the end of each calendar quarter in which Sales
have occurred and adjusted annually based on actual proceeds received. The
Purchaser shall, concurrently with any Royalty Interest payments, provide to the
Vendor a statement indicating the calculation of the Net Smelters Returns and
the Royalty Interests.

1.2       No Obligation


The Purchaser may, but is not obligated to, beneficiate, mill, sort,
concentrate, refine, smelt, or otherwise process and upgrade Products prior to
sale, transfer, or conveyance to a purchaser, user or consumer. The Purchaser
shall not be liable for mineral values lost in such processing under sound
practices.

1.3       Commingling


The Purchaser may stockpile and commingle Products with ores, concentrates or
other products not mined from the Copper Hills #1 Property. The Purchaser shall,
prior to such stockpiling or commingling, measure, weigh and analyze samples of
such commingled materials in accordance with sound mining and metallurgical
practices and the Purchaser shall keep accurate records as a basis for computing
any Royalty Interests payments. In determining which commingled materials are
sold from a commingled stockpile, a first-in, first-out system shall be used.

1.4       Tailings


All tailings or waste material shall be the property of the Purchaser and the
Purchaser shall have no obligation to process or extract substances therefrom.
If the Purchaser elects to extract Products of value therefrom and utilizes or
sells the same, the Vendor shall receive payments in respect of the Royalty
Interests during Commercial Production of such Products. If the Purchaser
commingles the tailings or waste material produced from the Copper Hills #1
Property, with tailings and waste material not produced from the Copper Hills #1
Property, the Purchaser shall record the tonnage amount and source of such
tailings and waste material prior to commingling and the Royalty Interest
payments, if any, shall be based upon the recoverable pro rata portion of the
Minerals in the tailings or waste material derived from the Copper Hills #1
Property. The records of the Purchaser shall be deemed conclusive as to the
tailings or waste material attributable to each source.

1.5       Exercise of Discretion


All decisions concerning methods, the extent, times, procedures and techniques
of any exploration, development, mining, leaching, milling, processing,
extraction treatment, if any, and the materials to be introduced into the Copper
Hills #1 Property, or produced therefrom, and except as otherwise provided in
this Agreement all decisions concerning the sale or other disposition of
Products (including, without limitation, decisions as to buyers, times of sale,
whether to store or stockpile Products for a reasonable length of time without
selling the same) shall be made by the Purchaser, acting reasonably and in
accordance with good mining and engineering practice in the circumstances.

--------------------------------------------------------------------------------

SCHEDULE “C - NET SMELTER RETURNS ROYALTY DEED

 

 

 

 

--------------------------------------------------------------------------------